*786Opinion op the Court by
Judge McCandless
Reversing.
On /this appeal from a conviction for a violation of the liquor laws it appears that prior to the return of the indictment herein the defendant was subpoenaed as a witness before a court of inquiry held by the police judge and also as a witness before the grand jury and appeared before both bodies and was sworn and testified ill reference to all the matters involved in this prosecution, and these matters were pleaded in bar.
It is conceded by the attorney general that under the provisions of section 2554a-4, Kentucky Statutes, defendant is entitled to immunity and we concur in his opinion.
Wherefore, the judgment is reversed and cause remanded for proceedings consistent with this opinion.